ON REHEARING
LECHE, J.
Plaintiff complains that we have erred in holding that the standing trees in suit became mobilized when it acquired the same as a distinct and separate estate. Plaintiff did not own and does not claim ever to have owned the soil to which the trees were attached, the title to the soil being then in the author of defendants. It has always been our conception of the law that when the owner of the soil or the immovable, sells any of its accessories, the accessories when sold .become mobilized in anticipation by their change of ownership; that in order to form part of the realty or of the immovable, the attached accessories must also belong to the owner of the immovable; that one who owns crops or trees on the land of another only owns a movable. In fact that is so 'true, that the Legislature in order to impress the character of immovability upon standing trees after the trees had gone out of the ownership of the owner of the land, found it necessary to pass the Act No. 188, p. 420, of 1904, and no other reason is conceivable for the adoption and passage of that act.
Baudry-Lacantinerie in his “Precis de Droit Civil,” Yol. 1, Art. 1421, commenting on Article C. N. 520, which corresponds to Article 465 of our Code, says in substance, that the fruits attached to the soil are considered movables when sold separately from the soil. In fact, he says that the right of the purchaser of a crop or of standing timber, as that of a lessee, does not apply to the immovable, but only to the product of the soil, something distinct from the immovable to which it adheres. The purchaser only buys a movable.
Such, in. fact, has always been considered the law in this State, until the adoption of Act 188 of 1904. In the cases of the Globe Lumber Company vs. Keete Locket, 106 La. 414, 30 South. 902, and Citizens Bank vs. Wiltz, 31 La. Ann. 245, the Supreme Court recognized that the alienation of a crop or of timber by the owner of the land on which it was grown had the effect of mobilizing the crop or the timber.
That the purpose of the Legislature in adopting the Act of 1904 was to change and not to recognize the law, as it previously existed, is evident from the decisions of the Supreme Court in Lee Lumber Company vs. Hotard, 122 La. at page 856, 48 South. 286, Hyde vs. Barron, 125 La. 227, 51 South. 126, Morgan vs. O’Bannon & Julien, 125 La. 367, 51 South. 293.
Plaintiff cites in support of his contention of error on our part, Lange vs. Baranco, 32 La. Ann. 607. That case involved the possession of a public franchise in the city of New Orleans A building was erected on public ground for the purpose of therein conducting a public market, the building to become city property after a certain time, the builder to be reimbursed *375by market fees which he was authorized to collect in conducting the market. The property right at issue was not the ownership or possession of the building, but the right to enjoy the franchise. The authority cited in that decision for its support, New Orleans Nat. Bank vs. Raymond, 29 La. Ann. 355, is in reality in accordance with the law as construed by us in the present case.
The other grounds urged in support of the plaintiff’s .application for rehearing, are questions of fact which we still believe, were properly disposed of in the opinion heretofore rendered by us, as well as by the judgment of our learned brother of the District Court.
Rehearing refused.